TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00062-CV


                                 Jay W. Harrington, Appellant

                                                 v.

                       Premiere Cinema Corporation and Gary Moore
                            Companies d/b/a GMCI, Appellees



     FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
        NO. 196,665-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               The parties have filed a joint motion to reverse the trial court’s judgment and remand

the cause to the trial court, stating that the cause is governed by the supreme court’s decision in

Garza v. Exel Logistics, Inc., No. 02-1187, 2005 Tex. LEXIS 297 (Apr. 5, 2005). We grant the

motion, reverse the trial court’s judgment, and remand the cause for further proceedings.



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Reversed and Remanded on Joint Motion

Filed: June 30, 2005